Citation Nr: 0511972	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  03-31 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a higher initial rating for cirrhosis of the 
liver with hepatitis C, rated zero percent disabling from 
April 24, 1987 to September 27, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
April 1987.

This case initially was before the Board of Veterans' Appeals 
(Board) on appeal from a January 1990 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO) - which denied service connection for 
cirrhosis of the liver.  In October 1995, the Board remanded 
the claim to the RO for further development and 
consideration.  And a March 1996 RO decision granted service 
connection for cirrhosis of the liver and assigned a 0-
percent (i.e., noncompensable) rating effective April 24, 
1987.  A more recent July 2001 RO decision also granted 
service connection for hepatitis C, recharacterized 
the veteran's disability to include this condition in 
addition to the cirrhosis, and assigned a higher 10 percent 
rating as of September 28, 2000.  He also has a total 
disability rating due to individual unemployability (TDIU) 
effective this same date.

The veteran's current appeal is for an initial 10 percent 
rating for the cirrhosis and hepatitis C for the immediately 
preceding period from April 24, 1987, to September 27, 2000.  
And since he is requesting a higher initial rating for this 
period in question, the Board must consider the holding in 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran had a personal hearing in January 2004 before the 
undersigned Veterans Law Judge (VLJ) of the Board.  A 
transcript of the proceeding is of record.  

In the July 2004 remand to the RO for further development and 
consideration, the Board discussed the procedural history of 
this case and reframed the issue as it is stated on the title 
page of this decision.  The requested development was 
completed, the RO continued to deny the claim, and the case 
since has been returned to the Board for continuation of 
appellate review.  


FINDING OF FACT

From April 24, 1987 to September 27, 2000, the relevant time 
frame at issue, the veteran's liver cirrhosis and hepatitis C 
did not cause dilatation of superficial abdominal veins, 
chronic dyspepsia, slight loss of weight or impairment of 
health, and there was no objective clinical evidence of 
demonstrable liver damage with mild gastrointestinal 
disturbance.


CONCLUSION OF LAW

From April 24, 1987 to September 27, 2000, the criteria were 
not met for a compensable rating for cirrhosis of the liver 
with hepatitis C.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Codes 7312, 7345 (effective prior to July 
2, 2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that elevated hepatic 
transaminases were detected by laboratory testing during 1985 
and 1986.  A biopsy was performed in 1986 and showed fibrosis 
of the liver.  In September 1986, the assessment was no 
cirrhosis or chronic active hepatitis.  

VA medical records, dated from 1987 through 2000, reflect the 
veteran's evaluation and treatment for numerous disorders, 
including cirrhosis of the liver and later for hepatitis.  
Substance abuse was the principal condition that necessitated 
treatment, including repeated in-patient hospitalizations 
during the period from 1987 to 2000.  There was no period of 
hospitalization when cirrhosis of the liver or hepatitis was 
the precipitating cause of hospitalization.  

A VA general medical examination was performed in October 
1989.  It was found that the veteran was 71 and 1/4 inches tall 
and weighed 239 pounds.  He was described as well nourished.  
It was reported that he was said to have antibodies to 
hepatitis B; however, he did not then recall having 
hepatitis.  He related that he currently had occasional pain 
in the right upper quadrant of the abdomen.  On abdominal 
examination, the liver was not palpable.  Laboratory studies 
showed that total bilirubin was 0.6 mg/dl (reference range 
0.1 -1.2 gm/dl), that alkaline phosphatase was 144 U/L 
(reference range 40 - 170), and that SGOT was 36 mU/ml 
(reference range 12 - 26).  No diagnosis was rendered with 
respect to liver disease of any type.  

The veteran was hospitalized at a VA medical facility from 
September 18, 1992 to October 13, 1992 for detoxification 
from alcohol dependence.  The veteran denied gastrointestinal 
symptoms, including bleeding, weight loss, poor appetite, 
nausea or vomiting.  One clinician, who examined the veteran 
on September 18, 1992, found no organomegaly.  Another 
clinician, who examined the veteran on September 21, 1992, 
indicated that the liver was palpated at three finger 
breadths from the costal margin; no abdominal tenderness was 
detected.  It was found that the veteran weighed 230 pounds.  
The primary diagnosis at discharge was alcohol dependence.  
Another diagnosis was cocaine dependence.  Clinical records 
pertaining to this hospitalization make no reference to 
treatment for cirrhosis of the liver or hepatitis.  

The veteran was hospitalized at a VA medical facility from 
December 11, 1992 to January 11, 1993 for detoxification from 
alcohol and cocaine abuse.  It was noted that he had 
cirrhosis of the liver that was a chronic problem.  In a 
history of medical problems recorded on admission, he denied 
abdominal pain, nausea or vomiting.  Physical examination of 
the abdomen showed no organomegaly; no tenderness was 
detected.  It was found that the veteran weighed 236 pounds.  

On December 14, 1992, liver function tests showed that AST 
was high at 41 IU/L (yet the reference range is listed as 10 
- 42), and four days later was again 41 IU/L; that ALT was 
high at 77 IU/L (reference range 10 - 40); that alkaline 
phosphatase was initially high at 128 IU/L (reference range 
32 - 92), but four days later was 82 IU/L; that total 
bilirubin was 0.5 mg/dl (reference range 0.2 - 1.0), and that 
GGT was high at 199 IU/L (reference range 2 - 30).  The 
assessment was that the veteran had abnormal liver function 
tests.  

The primary diagnosis at discharge from the hospital was 
alcohol dependence.  An additional diagnosis noted was 
cirrhosis of the liver.  However, clinical records pertaining 
to this hospitalization make no reference to treatment for 
cirrhosis or hepatitis.  

The veteran was hospitalized at a VA medical facility from 
March 10, 1993 to March 17, 1993, seeking treatment for 
substance abuse.  In a history of medical problems recorded 
on admission, he denied gastrointestinal difficulties, 
including bleeding, weight loss, poor appetite, nausea or 
vomiting.  Physical examination of the abdomen showed that 
bowel sounds were present; no tenderness was elicited.  
It was found that the veteran weighed 228 pounds.  Laboratory 
tests showed that AST was 46 IU/L, that ALT was 79 IU/L, that 
GGT was 181 IU/L, and that total bilirubin was 0.8 mg/dL.  
The primary diagnosis at discharge from the hospital was 
alcohol dependence.  An additional diagnosis was diabetes 
mellitus.  There was a notation that a liver function test 
had been abnormal, yet it was also stated that the cirrhosis 
had not been treated during hospitalization.  Clinical 
records pertaining to this hospitalization make no reference 
to treatment for hepatitis.  

The veteran was hospitalized at a VA medical facility from 
March 23, 1993 to April 20, 1993, seeking a drug dependence 
treatment program.  Physical examination of the abdomen 
showed that the liver was not palpable.  It was found that 
the veteran weighed 233 pounds.  A notation by the 
nutritional service shows that the veteran's ideal weight 
range was from 178 to 200 pounds.  The primary diagnosis at 
discharge from the hospital was cocaine dependence.  
Additional diagnoses were alcohol dependence and diabetes 
mellitus.  Clinical records pertaining to this 
hospitalization make no reference to treatment for cirrhosis 
or hepatitis.  

The veteran was hospitalized at a VA medical facility from 
January 25, 1994 to March 23, 1994, seeking stabilization of 
alcohol and cocaine dependence.  It was found that he weighed 
235 pounds.  He denied gastrointestinal difficulties, 
including bleeding, weight loss, poor appetite, nausea or 
vomiting.  Physical examination of the abdomen showed that 
the liver was palpable two finger breadths below the costal 
margin; no tenderness was detected.  The assessment was 
hepatomegaly.  The primary diagnosis at discharge from the 
hospital was alcohol dependence.  An additional diagnosis was 
cocaine dependence.  Clinical records pertaining to this 
hospitalization make no reference to treatment for cirrhosis 
or hepatitis.  

A VA gastrointestinal examination was performed in January 
1996.  It was found the veteran weighed 235 pounds, with a 
maximum weight in the past year reported to be 256 pounds.  
There was no evidence of malnutrition.  The veteran denied 
nausea, but admitted to occasional constipation and diarrhea.  
He also denied abdominal or bowel disturbance.  There were no 
objective findings on physical examination.  Laboratory 
studies showed that SGOT was 33 U/L while GGTP was 129 IU/L.  
The diagnosis was liver cirrhosis, by history; slightly 
elevated liver enzymes.  In a memorandum dated n February 
1996, the VA physician discussed service medical records and 
VA clinical records in terms of the etiology of the veteran's 
liver disease and concluded that a current liver disorder was 
related to symptoms and findings in service.  

The veteran was admitted to a VA medical facility on April 
13, 2000, after a 3-day cocaine and alcohol binge.  Liver 
function tests on admission showed that SGOT was high at 67 
U/L (reference range 5 - 40); that SGPT was high at 72 U/L 
(reference range 0 - 50); that alkaline phosphatase was high 
at 207 U/L (reference range 30-136); and that total bilirubin 
was 1.0 mg/dL (reference range 0.1 - 1.3).  The assessment 
was that abnormal liver function tests were consistent with 
alcoholic hepatitis/fatty infiltration.  

On April 14, 2000, the day after admission to the VA medical 
facility, the veteran's liver function tests were as follows:  
SGOT was 40 U/L, SGPT remained high at 58 U/L , alkaline 
phosphatase was 111 U/L , and total bilirubin was 0.9 mg/dL.  
The veteran reported that he had lost 20 pounds during the 
past six months.  His weight on admission was 248 pounds.  He 
denied nausea or vomiting except when he drank, as well, he 
denied loss of appetite, heartburn or indigestion.  Physical 
examination showed no abdominal tenderness.  

On April 21, 2000, the veteran initially reported that he had 
heartburn.  He denied nausea or vomiting or abdominal pain.  
About one hour after that history was obtained, he denied 
heartburn or indigestion.  Physical examination showed no 
abdominal tenderness or liver enlargement.  He was weighed 
again several days after admission, at which time he weighed 
235 pounds.  

Hyperosmolar state and noninsulin-dependent diabetes mellitus 
are listed as the primary conditions requiring the veteran's 
hospitalization and treatment that began on April 13, 2000 
and continued through May 2000.  Other conditions addressed 
during hospitalization were hypertension and substance abuse.  
Clinical records make no reference to treatment for cirrhosis 
of the liver or hepatitis.  

At his personal hearing in January 2004, the veteran 
maintained that symptoms of cirrhosis with hepatitis C were 
just as serious on April 24, 1987 as they were on September 
28, 2000, the day on which a compensable rating of 10 percent 
was first assigned.  

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the claimant, cumulatively, by 
letters dated in April 2001 and July 2004 that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  He also was advised that it was his 
responsibility to provide a properly executed release (e.g., 
a VA Form 21-4142) so that VA could request medical treatment 
records from private medical providers.  Further, the rating 
decision appealed and the statement of the case (SOC) and 
supplemental statement of the case (SSOC), especially when 
considered together, discussed the pertinent evidence, 
provided the laws and regulations governing the claim, and 
essentially notified the claimant of the evidence needed to 
prevail.  The duty to notify of necessary evidence and of the 
respective responsibilities, his and VA's, for obtaining or 
presenting that evidence has been fulfilled.

As for assisting him with his claim, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  He has not 
identified private medical records that must be obtained.  He 
also was advised what evidence VA had requested and notified 
in the SOC and SSOC what evidence had been received.  There 
is no indication that any pertinent evidence was not 
received, which is obtainable.  Therefore, the duty to notify 
of inability to obtain records does not arise in this case.  
Id.  Thus, VA's duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this case, as mentioned, the claimant was initially 
provided the required VCAA notice by letter of April 2001, 
which obviously was sent after the RO's initial January 1990 
decision assigning a zero percent rating for the veteran's 
liver disorder.  But that initial decision occurred long 
before the VCAA became law (which did not happen until over 
10 years later, in November 2000).  It therefore stands to 
reason that the RO did not have any obligation to provide 
VCAA notice when initially adjudicating this claim because 
the law had yet to even take effect.

Also bear in mind that, in Pelegrini II, the Court clarified 
that, in these situations, it is (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 120.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7104(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
123, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claim - rather, 
only after - it nonetheless was provided prior to issuing the 
SOC in September 2003 (wherein the RO initially adjudicated 
the current claim, albeit the issue considered was later 
reframed by the Board to reflect the procedural posture of 
the appeal).  As well, VCAA notice was also provided prior to 
issuing the SSOC in December 2004 (wherein the RO 
readjudicated the claim in light of the additional evidence 
received since the initial decision and SOC).  The VCAA 
notice also was provided prior to recertifying the claimant's 
appeal to the Board.  And the claimant had ample opportunity 
before certification to identify and/or submit additional 
supporting evidence in response.  He even had an additional 
60 days, after issuance of the September 2004 SSOC, to submit 
additional evidence before the case was certified to the 
Board.  

With respect to the VCAA letter of April 2001, the claimant 
was requested to respond within 60 days.  38 C.F.R. § 
3.159(b)(1) (2004) was invalidated by the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. September 2003).  The offending regulatory 
language suggested that an appellant must respond to a VCAA 
notice within 30 days and was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided in 38 U.S.C.A. § 5103(a).  
Thus, that regulatory provision was found to be invalid 
because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the claimant's appeal was ongoing during this change in 
the law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2004); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Also, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  All reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3 (2004).

As alluded to, since the veteran takes issue with the initial 
rating assigned when service connection was granted for 
cirrhosis of the liver with hepatitis C, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson, 12 Vet. App. at 125-26.



Under criteria in effect prior to July 2, 2001, cirrhosis of 
the liver was rated as follows under 38 C.F.R. § 4.114, 
Diagnostic Code 7312:

A 100 percent rating was warranted where the disability was 
pronounced; aggravation of the symptoms for moderate and 
severe, necessitating frequent tapping.  A 70 percent rating 
was warranted where the disability was severe; ascites 
requiring infrequent tapping, or recurrent hemorrhage from 
esophageal varices, aggravated symptoms and impaired health.  
A 50 percent rating was warranted where the disability was 
moderately severe; liver definitely enlarged with abdominal 
distention due to early ascites and with muscular wasting and 
loss of strength.  A 30 percent rating was warranted where 
the disability was moderate; with dilatation of superficial 
abdominal veins, chronic dyspepsia, slight loss of weight or 
impairment of health.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Under criteria in effect prior to July 2, 2001, infectious 
hepatitis was rated as follows under 38 C.F.R. § 4.114, 
Diagnostic Code 7345:

A 100 percent rating was warranted for the disability where 
there was marked liver damage manifested by liver function 
test and marked gastrointestinal symptoms, or with episodes 
of several weeks duration aggregating three or more a year 
and accompanied by disabling symptoms requiring rest therapy.  
A 60 percent rating was warranted for moderate liver damage 
and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression.  A 30 percent 
rating was warranted where there was minimal liver damage 
with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency but necessitating 
dietary restriction or other therapeutic measures.  A 10 
percent rating was warranted where there was demonstrable 
liver damage with mild gastrointestinal disturbance.  A 
noncompensable rating was warranted, if infectious hepatitis 
was healed, nonsymptomatic.  

Analysis

Ratings for the digestive system, such as cirrhosis of the 
liver and hepatitis C, will not be combined with each other, 
but will be assigned a single evaluation under the diagnostic 
code that reflects the predominant disability picture.  
38 C.F.R. § 4.114.  A review of the medical evidence covering 
the period from April 24, 1987 to September 27, 2000 
indicates that cirrhosis was the predominant liver disorder 
during the early years in question, while hepatitis C 
apparently surfaced in subsequent years while the claim for a 
higher initial rating for liver disease was pending.  

In any event, the Board shall assume, for purpose of rating 
any and all impairment from the liver disease, that both 
cirrhosis and hepatitis were present throughout the period 
from April 24, 1987 to September 27, 2000.  The question, 
then, is whether any combination of symptoms from the liver 
disease, whether evaluated as cirrhosis or as hepatitis C, 
provide a basis for assigning a compensable rating, i.e., a 
rating greater than 0 percent during the time frame that is 
the subject of this appeal.  

Numerous medical evaluations performed from April 1987 to 
September 2000 showed no superficial abdominal veins.  The 
Board is well aware that some liver enlargement was detected 
on physical examination on one occasion in March 1992 and one 
occasion in January 1994.  However, no liver enlargement had 
been noted on examination in October 1989, a few years 
before, or for that matter, on several other examinations 
performed during the early 1990's, nor was liver enlargement 
shown on examination as recently as a period of treatment 
from April to May 2000.

The veteran indicated occasional abdominal pain in October 
1989, yet abdominal examination at that time was benign.  
Moreover, in numerous medical histories obtained over the 
years, including through the most recent period of treatment 
from April to May 2000, he in virtually all instances denied 
gastrointestinal difficulties.  Significantly, after 
reporting an episode of heartburn, on April 21, 2000, he went 
on to deny heartburn later that same day.  There is certainly 
no indication from the record that he, over the years 
encompassed by this appeal, suffered from chronic dyspepsia, 
a feeling of recurrent indigestion.  

Furthermore, during the period from April 24, 1987 to 
September 27, 2000, the veteran's weight ranged from 228 to 
258 pounds.  Recordds show his ideal weight should be in the 
range from 178 to 200 pounds.  So there is certainly no 
indication of significant weight loss over the many years 
encompassed by this appeal, and in fact, he has consistently 
weighed more than is ideal.

The Board acknowledges that elevated values were recorded on 
several liver function tests over the time frame pertinent to 
this appeal.  Nevertheless, although elevated liver function 
tests are potentially indicative of liver damage, there was 
no clinical correlation of demonstrable liver damage during 
the period from April 24, 1987 to September 27, 2000.  

In order to have been entitled to a rating greater than 0 
percent for liver disease from April 24, 1987 to September 
27, 2000, there must have been moderate impairment from 
cirrhosis, involving dilatation of superficial abdominal 
veins, chronic dyspepsia, slight loss of weight or impairment 
of health.  As well, there must have been impairment from 
hepatitis resulting in demonstrable liver damage with mild 
gastrointestinal disturbance.  But there was not, under 
either alternate applicable diagnostic code.

The Board has considered whether a "staged" rating is 
appropriate for the veteran's cirrhosis of the liver with 
hepatitis C from April 24, 1987 to September 27, 2000.  The 
record, however, does not support assigning a different 
percentage disability rating during the period in question.  
Fenderson, 12 Vet. App. at 125-26.  The veteran was never 
compensably disabled during this time period.

For these reasons, the claim for an initial rating higher 
than 0 percent for cirrhosis of the liver with hepatitis C, 
from April 24, 1987 to September 27, 2000, must be denied 
because the preponderance of the evidence is unfavorable - 
meaning the benefit-of-the-doubt doctrine does not apply.  
38 C.F.R. § 4.3, Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991). 


ORDER

The claim for a higher initial rating for cirrhosis of the 
liver with hepatitis C, rated zero percent disabling from 
April 24, 1987 to September 27, 2000, is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


